Title: Abraham Bradley to Thomas Jefferson, 31 August 1809
From: Bradley, Abraham
To: Jefferson, Thomas


          Sir  General Post Office August 31. 1809
          A vacancy having occurred in the post office at Milton Va and it being the office through which your correspondence chiefly passes, I have taken the liberty of inclosing a blank appointment, and to request your favour in addressing it to such person as may be agreeable to you.  The Postmaster general is now on a tour to the eastward.
          I have the honor to be very respectfully your obedient servantAbraham Bradley junr
        